 


 HR 6344 ENR: National Methamphetamine Information Clearinghouse Act of 2006
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 6344 
 
AN ACT 
To reauthorize the Office of National Drug Control Policy Act. 
 
 
1.Short title, reference, and table of contents 
(a)Short titleThis Act may be cited as the Office of National Drug Control Policy Reauthorization Act of 2006. 
(b)Amendment of Office of National Drug Control Policy Reauthorization Act of 1998Except as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Office of National Drug Control Policy Reauthorization Act of 1998 (Public Law 105–277; 21 U.S.C. 1701 et seq.). 
(c)Table of ContentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title, reference, and table of contents. 
Title I—Organization of Office of National Drug Control Policy and roles and responsibilities 
Sec. 101. Amendments to definitions. 
Sec. 102. Establishment of the Office of National Drug Control Policy. 
Sec. 103. Appointment and responsibilities of the Director. 
Sec. 104. Amendments to ensure coordination with other agencies. 
Sec. 105. Budgetary matters. 
Title II—The National Drug Control Strategy 
Sec. 201. Annual preparation and submission of National Drug Control Strategy. 
Sec. 202. Performance measurements. 
Sec. 203. Annual report requirement. 
Title III—High intensity drug trafficking areas  
Sec. 301. High Intensity Drug Trafficking Areas Program. 
Sec. 302. Funding for certain high intensity drug trafficking areas. 
Sec. 303. Assessment. 
Title IV—Technology 
Sec. 401. Counterdrug Technology Assessment Center. 
Title V—National Youth Media Campaign 
Sec. 501. National Youth Anti-Drug Media Campaign. 
Title VI—Authorizations and extension of termination date 
Sec. 601. Authorization of appropriations. 
Sec. 602. Extension of termination date. 
Title VII—Anti-Doping Agency 
Sec. 701. Designation of United States Anti-Doping Agency. 
Sec. 702. Records, audit, and report. 
Sec. 703. Authorization of appropriations. 
Title VIII—Drug-free communities 
Sec. 801. Reauthorization. 
Sec. 802. Suspension of grants. 
Sec. 803. Grant award increase. 
Sec. 804. Prohibition on additional eligibility criteria. 
Sec. 805. National Community Anti-Drug Coalition Institute. 
Title IX—National Guard counterdrug schools 
Sec. 901. National Guard counterdrug schools. 
Title X—National Methamphetamine Information Clearinghouse Act of 2006 
Sec. 1001. Short title. 
Sec. 1002. Definitions. 
Sec. 1003. Establishment of clearinghouse and advisory council. 
Sec. 1004. NMIC requirements and review. 
Sec. 1005. Authorization of appropriations. 
Title XI—Miscellaneous provisions 
Sec. 1101. Repeals. 
Sec. 1102. Controlled Substances Act amendments. 
Sec. 1103. Report on law enforcement intelligence sharing. 
Sec. 1104. Requirement for South American heroin strategy. 
Sec. 1105. Model acts. 
Sec. 1106. Study on iatrogenic addiction associated with prescription opioid analgesic drugs. 
Sec. 1107. Requirement for strategy to stop Internet advertising of prescription medicines without a prescription. 
Sec. 1108. Requirement for study on diversion and inappropriate uses of prescription drugs. 
Sec. 1109. Requirement for Afghan Heroin Strategy. 
Sec. 1110. Requirement for Southwest Border Counternarcotics Strategy. 
Sec. 1111. Requirement for Scientific Study of Mycoherbicide in Illicit Drug Crop Eradication. 
Sec. 1112. Requirement for Study of State Precursor Chemical Control Laws. 
Sec. 1113. Requirement for Study of Drug Endangered Children Programs. 
Sec. 1114. Study on drug court hearings in nontraditional places. 
Sec. 1115. Report on tribal Government participation in HIDTA process. 
Sec. 1116. Report on school drug testing. 
Sec. 1117. Report on ONDCP performance bonuses. 
Sec. 1118. Requirement for disclosure of Federal sponsorship of all Federal advertising or other communication materials. 
Sec. 1119. Awards for demonstration programs by local partnerships to coerce abstinence in chronic hard-drug users under community supervision through the use of drug testing and sanctions. 
Sec. 1120. Policy relating to syringe exchange programs. 
IOrganization of Office of National Drug Control Policy and roles and responsibilities 
101.Amendments to definitions 
(a)Demand reductionSection 702(1) is amended— 
(1)in subparagraph (F), by striking and after the semicolon; 
(2)in paragraph (G), by striking the period at the end and inserting , including the testing of employees;; and 
(3)by adding at the end the following: 
 
(H)interventions for drug abuse and dependence; 
(I)international drug control coordination and cooperation with respect to activities described in this paragraph; and 
(J)international drug abuse education, prevention, treatment, research, rehabilitation activities, and interventions for drug abuse and dependence.. 
(b)National Drug Control ProgramSection 702(6) is amended by adding before the period the following: , including any activities involving supply reduction, demand reduction, or State, local, and tribal affairs. 
(c)Program changeSection 702(7) is amended by— 
(1)striking National Foreign Intelligence Program, and inserting National Intelligence Program,; and 
(2)inserting after Related Activities, the following: or (for purposes of section 704(d)) an agency that is described in section 530C(a) of title 28, United States Code,. 
(d)OfficeSection 702(9) is amended by striking implicates and inserting indicates. 
(e)State, local, and tribal affairsParagraph (10) of section 702 is amended to read as follows: 
 
(10)State, local, and tribal affairsThe term State, local, and tribal affairs means domestic activities conducted by a National Drug Control Program agency that are intended to reduce the availability and use of illegal drugs, including— 
(A)coordination and enhancement of Federal, State, local, and tribal law enforcement drug control efforts; 
(B)coordination and enhancement of efforts among National Drug Control Program agencies and State, local, and tribal demand reduction and supply reduction agencies; 
(C)coordination and enhancement of Federal, State, local, and tribal law enforcement initiatives to gather, analyze, and disseminate information and law enforcement intelligence relating to drug control among domestic law enforcement agencies; and 
(D)other coordinated and joint initiatives among Federal, State, local, and tribal agencies to promote comprehensive drug control strategies designed to reduce the demand for, and the availability of, illegal drugs.. 
(f)Supply reductionSection 702(11) is amended to read as follows: 
 
(11)Supply reductionThe term supply reduction means any activity or program conducted by a National Drug Control Program agency that is intended to reduce the availability or use of illegal drugs in the United States or abroad, including— 
(A)law enforcement outside the United States; 
(B)source country programs, including economic development programs primarily intended to reduce the production or trafficking of illicit drugs; 
(C)activities to control international trafficking in, and availability of, illegal drugs, including— 
(i)accurate assessment and monitoring of international drug production and interdiction programs and policies; and 
(ii)coordination and promotion of compliance with international treaties relating to the production, transportation, or interdiction of illegal drugs; 
(D)activities to conduct and promote international law enforcement programs and policies to reduce the supply of drugs; and 
(E)activities to facilitate and enhance the sharing of domestic and foreign intelligence information among National Drug Control Program agencies, relating to the production and trafficking of drugs in the United States and in foreign countries.. 
(g)Definitions of appropriate congressional committees and law enforcementSection 702 is amended by adding at the end the following: 
 
(12)Appropriate congressional committeesExcept where otherwise provided, the term appropriate congressional committees means the Committee on the Judiciary, the Committee on Appropriations, and the Caucus on International Narcotics Control of the Senate and the Committee on Government Reform, the Committee on the Judiciary, and the Committee on Appropriations of the House of Representatives. 
(13)Law enforcementThe term law enforcement or drug law enforcement means all efforts by a Federal, State, local, or tribal government agency to enforce the drug laws of the United States or any State, including investigation, arrest, prosecution, and incarceration or other punishments or penalties.. 
102.Establishment of the Office of National Drug Control Policy 
(a)ResponsibilitiesSection 703(a) is amended to read as follows: 
 
(a)Establishment of OfficeThere is established in the Executive Office of the President an Office of National Drug Control Policy, which shall— 
(1)develop national drug control policy; 
(2)coordinate and oversee the implementation of the national drug control policy; 
(3)assess and certify the adequacy of National Drug Control Programs and the budget for those programs; and 
(4)evaluate the effectiveness of the national drug control policy and the National Drug Control Program agencies’ programs, by developing and applying specific goals and performance measurements.. 
(b)PositionsSection 703(b) is amended to read as follows: 
 
(b)Director of National Drug Control Policy and Deputy Directors 
(1)DirectorThere shall be a Director of National Drug Control Policy who shall head the Office (referred to in this Act as the Director) and shall hold the same rank and status as the head of an executive department listed in section 101 of title 5, United States Code. 
(2)Deputy directorThere shall be a Deputy Director of National Drug Control Policy who shall report directly to the Director (referred to in this Act as the Deputy Director). 
(3)Other deputy directors 
(A)In generalThere shall be a Deputy Director for Demand Reduction, a Deputy Director for Supply Reduction, and a Deputy Director for State, Local, and Tribal Affairs. 
(B)ReportingThe Deputy Director for Demand Reduction, the Deputy Director for Supply Reduction, and the Deputy Director for State, Local, and Tribal Affairs shall report directly to the Deputy Director of the Office of National Drug Control Policy. 
(C)Deputy director for demand reductionThe Deputy Director for Demand Reduction shall be responsible for the activities in subparagraphs (A) through (H) of section 702(l). 
(D)Deputy director for supply reductionThe Deputy Director for Supply Reduction shall— 
(i)have substantial experience and expertise in drug interdiction and other supply reduction activities; and 
(ii)be responsible for the activities in subparagraphs (A) through (C) in section 702(11). 
(E)Deputy director for State, local, and tribal affairsThe Deputy Director for State, Local, and Tribal Affairs shall be responsible for the activities— 
(i)in subparagraphs (A) through (D) of section 702(10); 
(ii)in section 707, the High Intensity Drug Trafficking Areas Program; and 
(iii)in section 708, the Counterdrug Technology Assessment Center.. 
103.Appointment and responsibilities of the Director 
(a)SuccessionSection 704(a) is amended by amending paragraph (3) to read as follows: 
 
(3)Acting directorIf the Director dies, resigns, or is otherwise unable to perform the functions and duties of the office, the Deputy Director shall perform the functions and duties of the Director temporarily in an acting capacity pursuant to subchapter III of chapter 33 of title 5, United States Code.. 
(b)ResponsibilitiesSection 704(b) is amended— 
(1)in paragraph (4), by striking Federal departments and agencies engaged in drug enforcement and inserting National Drug Control Program agencies; 
(2)in paragraph (7), by inserting after President the following: and the appropriate congressional committees; 
(3)in paragraph (13), by striking (beginning in 1999); 
(4)by striking paragraph (14) and inserting the following: 
 
(14)shall submit to the appropriate congressional committees on an annual basis, not later than 60 days after the date of the last day of the applicable period, a summary of— 
(A)each of the evaluations received by the Director under paragraph (13); and 
(B)the progress of each National Drug Control Program agency toward the drug control program goals of the agency using the performance measures for the agency developed under section 706(c);; 
(5)in paragraph (15), by striking subparagraph (C) and inserting the following: 
 
(C)supporting the substance abuse information clearinghouse administered by the Administrator of the Substance Abuse and Mental Health Services Administration and established in section 501(d)(16) of the Public Health Service Act by— 
(i)encouraging all National Drug Control Program agencies to provide all appropriate and relevant information; and 
(ii)supporting the dissemination of information to all interested entities;; and 
(6)by inserting at the end the following: 
 
(16)shall coordinate with the private sector to promote private research and development of medications to treat addiction; 
(17)shall seek the support and commitment of State, local, and tribal officials in the formulation and implementation of the National Drug Control Strategy; 
(18)shall monitor and evaluate the allocation of resources among Federal law enforcement agencies in response to significant local and regional drug trafficking and production threats; 
(19)shall submit an annual report to Congress detailing how the Office of National Drug Control Policy has consulted with and assisted State, local, and tribal governments with respect to the formulation and implementation of the National Drug Control Strategy and other relevant issues; and 
(20)shall, within 1 year after the date of the enactment of the Office of National Drug Control Policy Reauthorization Act of 2006, report to Congress on the impact of each Federal drug reduction strategy upon the availability, addiction rate, use rate, and other harms of illegal drugs.. 
(c)Review and certification of National Drug Control Program budgetSection 704(c)(3) is amended— 
(1)in subparagraph (C)(iii), by inserting and the appropriate congressional committees, after House of Representatives; and 
(2)in subparagraph (D)(ii)(II)(bb), by inserting and the appropriate congressional committees, after House of Representatives. 
(d)Powers of DirectorSection 704(d) is amended— 
(1)in paragraph (9), by striking Strategy; and and inserting Strategy and notify the appropriate congressional committees of any fund control notice issued in accordance with section 704(f)(5);; and 
(2)in paragraph (10), by inserting before the period the following: and section 706 of the Department of State Authorization Act for Fiscal Year 2003 (22 U.S.C. 229j–1). 
(e)Fund control noticesSection 704(f) is amended by adding at the end the following: 
 
(4)Congressional noticeA copy of each fund control notice shall be transmitted to the appropriate congressional committees. 
(5)RestrictionsThe Director shall not issue a fund control notice to direct that all or part of an amount appropriated to the National Drug Control Program agency account be obligated, modified, or altered in any manner— 
(A)contrary, in whole or in part, to a specific appropriation; or 
(B)contrary, in whole or in part, to the expressed intent of Congress.. 
(f)Drug Interdiction 
(1)In generalSection 711 is amended by adding at the end the following: 
 
711.Drug Interdiction Coordinator and Committee 
(a)United States Interdiction Coordinator 
(1)In generalThe United States Interdiction Coordinator shall perform the duties of that position described in paragraph (2) and such other duties as may be determined by the Director with respect to coordination of efforts to interdict illicit drugs from entering the United States. 
(2)ResponsibilitiesThe United States Interdiction Coordinator shall be responsible to the Director for— 
(A)coordinating the interdiction activities of the National Drug Control Program agencies to ensure consistency with the National Drug Control Strategy; 
(B)on behalf of the Director, developing and issuing, on or before March 1 of each year and in accordance with paragraph (3), a National Interdiction Command and Control Plan to ensure the coordination and consistency described in subparagraph (A); 
(C)assessing the sufficiency of assets committed to illicit drug interdiction by the relevant National Drug Control Program agencies; and 
(D)advising the Director on the efforts of each National Drug Control Program agency to implement the National Interdiction Command and Control Plan. 
(3)StaffThe Director shall assign such permanent staff of the Office as he considers appropriate to assist the United States Interdiction Coordinator to carry out the responsibilities described in paragraph (2), and may also, at his discretion, request that appropriate National Drug Control Program agencies detail or assign staff to the Office of Supply Reduction for that purpose. 
(4)National interdiction command and control plan 
(A)PurposesThe National Interdiction Command and Control Plan shall— 
(i)set forth the Government’s strategy for drug interdiction; 
(ii)state the specific roles and responsibilities of the relevant National Drug Control Program agencies for implementing that strategy; and 
(iii)identify the specific resources required to enable the relevant National Drug Control Program agencies to implement that strategy. 
(B)Consultation with other agenciesThe United States Interdiction Coordinator shall issue the National Interdiction Command and Control Plan in consultation with the other members of the Interdiction Committee described in subsection (b). 
(C)LimitationThe National Interdiction Command and Control Plan shall not change existing agency authorities or the laws governing interagency relationships, but may include recommendations about changes to such authorities or laws. 
(D)Report to congressOn or before March 1 of each year, the United States Interdiction Coordinator shall provide a report on behalf of the Director to the appropriate congressional committees, to the Committee on Armed Services and the Committee on Homeland Security of the House of Representatives, and to the Committee on Homeland Security and Governmental Affairs and the Committee on Armed Services of the Senate, which shall include— 
(i)a copy of that year’s National Interdiction Command and Control Plan; 
(ii)information for the previous 10 years regarding the number and type of seizures of drugs by each National Drug Control Program agency conducting drug interdiction activities, as well as statistical information on the geographic areas of such seizures; and 
(iii)information for the previous 10 years regarding the number of air and maritime patrol hours undertaken by each National Drug Control Program agency conducting drug interdiction activities, as well as statistical information on the geographic areas in which such patrol hours took place. 
(E)Treatment of classified or law enforcement sensitive informationAny content of the report described in subparagraph (D) that involves information classified under criteria established by an Executive order, or the public disclosure of which, as determined by the Director, the Director of National Intelligence, or the head of any Federal Government agency the activities of which are described in the plan, would be detrimental to the law enforcement or national security activities of any Federal, State, or local agency, shall be presented to Congress separately from the rest of the report. 
(b)Interdiction Committee 
(1)In generalThe Interdiction Committee shall meet to— 
(A)discuss and resolve issues related to the coordination, oversight and integration of international, border, and domestic drug interdiction efforts in support of the National Drug Control Strategy; 
(B)review the annual National Interdiction Command and Control Plan, and provide advice to the Director and the United States Interdiction Coordinator concerning that plan; and 
(C)provide such other advice to the Director concerning drug interdiction strategy and policies as the committee determines is appropriate. 
(2)ChairmanThe Director shall designate one of the members of the Interdiction Committee to serve as chairman. 
(3)MeetingsThe members of the Interdiction Committee shall meet, in person and not through any delegate or representative, at least once per calendar year, prior to March 1. At the call of either the Director or the current chairman, the Interdiction Committee may hold additional meetings, which shall be attended by the members either in person, or through such delegates or representatives as they may choose. 
(4)ReportNot later than September 30 of each year, the chairman of the Interdiction Committee shall submit a report to the Director and to the appropriate congressional committees describing the results of the meetings and any significant findings of the Committee during the previous 12 months. Any content of such a report that involves information classified under criteria established by an Executive order, or whose public disclosure, as determined by the Director, the chairman, or any member, would be detrimental to the law enforcement or national security activities of any Federal, State, local, or tribal agency, shall be presented to Congress separately from the rest of the report. . 
(2)Conforming Amendment to Homeland Security Act of 2002Section 878 of the Homeland Security Act of 2002 (6 U.S.C. 458) is amended— 
(A)in subsection (c), by striking Except as provided in subsection (d), the and inserting The; and 
(B)by striking subsection (d) and redesignating subsections (e), (f), and (g) as subsections (d), (e), and (f), respectively. 
(3)Technical amendmentsSection 704 (21 U.S.C. 1703) is amended— 
(A)by amending subsection (g) to read as follows: 
 
(g)Inapplicability to Certain ProgramsThe provisions of this section shall not apply to the National Intelligence Program, the Joint Military Intelligence Program, and Tactical and Related Activities, unless such program or an element of such program is designated as a National Drug Control Program— 
(1)by the President; or 
(2)jointly by— 
(A)in the case of the National Intelligence Program, the Director and the Director of National Intelligence; or 
(B)in the case of the Joint Military Intelligence Program and Tactical and Related Activities, the Director, the Director of National Intelligence, and the Secretary of Defense.; and 
(B)by amending subsection (h) to read as follows: 
 
(h)ConstructionNothing in this Act shall be construed as derogating the authorities and responsibilities of the Director of National Intelligence or the Director of the Central Intelligence Agency contained in the National Security Act of 1947 (50 U.S.C. 401 et seq.), the Central Intelligence Agency Act of 1949 (50 U.S.C. 403a et seq.), or any other law.. 
104.Amendments to ensure coordination with other agenciesSection 705 is amended— 
(1)in subsection (a)(1)(A), by striking abuse; 
(2)in subsection (a)(2)(A), by striking Director of Central Intelligence and inserting Director of National Intelligence; 
(3)in subsection (a)(2)(B), by striking Director of Central Intelligence and inserting Director of National Intelligence and the Director of the Central Intelligence Agency; 
(4)by amending subsection (a)(3) to read as follows: 
 
(3)Required reports 
(A)Secretaries of the Interior and AgricultureNot later than July 1 of each year, the Secretaries of Agriculture and the Interior shall jointly submit to the Director and the appropriate congressional committees an assessment of the quantity of illegal drug cultivation and manufacturing in the United States on lands owned or under the jurisdiction of the Federal Government for the preceding year. 
(B)Secretary of Homeland SecurityNot later than July 1 of each year, the Secretary of Homeland Security shall submit to the Director and the appropriate congressional committees information for the preceding year regarding— 
(i)the number and type of seizures of drugs by each component of the Department of Homeland Security seizing drugs, as well as statistical information on the geographic areas of such seizures; and 
(ii)the number of air and maritime patrol hours primarily dedicated to drug supply reduction missions undertaken by each component of the Department of Homeland Security. 
(C)Secretary of DefenseThe Secretary of Defense shall, by July 1 of each year, submit to the Director and the appropriate congressional committees information for the preceding year regarding the number of air and maritime patrol hours primarily dedicated to drug supply reduction missions undertaken by each component of the Department of Defense. 
(D)Attorney generalThe Attorney General shall, by July 1 of each year, submit to the Director and the appropriate congressional committees information for the preceding year regarding the number and type of— 
(i)arrests for drug violations; 
(ii)prosecutions for drug violations by United States Attorneys; and 
(iii)seizures of drugs by each component of the Department of Justice seizing drugs, as well as statistical information on the geographic areas of such seizures.;  
(5)in subsection (b)(2)(B), by striking Program and inserting Strategy; and 
(6)in subsection (c), by striking in and inserting on. 
105.Budgetary matters 
(a)Submission of drug control budget requestsSection 704(c)(1) is amended by adding at the end the following: 
 
(C)Content of drug control budget requestsA drug control budget request submitted by a department, agency, or program under this paragraph shall include all requests for funds for any drug control activity undertaken by that department, agency, or program, including demand reduction, supply reduction, and State, local, and tribal affairs, including any drug law enforcement activities. If an activity has both drug control and nondrug control purposes or applications, the department, agency, or program shall estimate by a documented calculation the total funds requested for that activity that would be used for drug control, and shall set forth in its request the basis and method for making the estimate.. 
(b)National drug control budget proposal 
(1)National organizationsSection 704(c)(2) is amended by inserting and the head of each major national organization that represents law enforcement officers, agencies, or associations after agency. 
(2)Total budgetSection 704(c)(2)(A) is amended by inserting before the semicolon: and to inform Congress and the public about the total amount proposed to be spent on all supply reduction, demand reduction, State, local, and tribal affairs, including any drug law enforcement, and other drug control activities by the Federal Government, which shall conform to the content requirements set forth in paragraph (1)(C). 
(c)Review and certification of National Drug Control Program budgetSection 704(c)(3) is amended— 
(1)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively; 
(2)by inserting after subparagraph (B) the following new subparagraph: 
 
(C)Specific requestsThe Director shall not confirm the adequacy of any budget request that— 
(i)requests funding for Federal law enforcement activities that do not adequately compensate for transfers of drug enforcement resources and personnel to law enforcement and investigation activities; 
(ii)requests funding for law enforcement activities on the borders of the United States that do not adequately direct resources to drug interdiction and enforcement; 
(iii)requests funding for drug treatment activities that do not provide adequate results and accountability measures; 
(iv)requests funding for any activities of the Safe and Drug-Free Schools Program that do not include a clear anti-drug message or purpose intended to reduce drug use; 
(v)requests funding for drug treatment activities that do not adequately support and enhance Federal drug treatment programs and capacity; 
(vi)requests funding for fiscal year 2007 for activities of the Department of Education, unless it is accompanied by a report setting forth a plan for providing expedited consideration of student loan applications for all individuals who submitted an application for any Federal grant, loan, or work assistance that was rejected or denied pursuant to 484(r)(1) of the Higher Education Act of 1965 (20 U.S.C. 1091(r)(1)) by reason of a conviction for a drug-related offense not occurring during a period of enrollment for which the individual was receiving any Federal grant, loan, or work assistance; and 
(vii)requests funding for the operations and management of the Department of Homeland Security that does not include a specific request for funds for the Office of Counternarcotics Enforcement to carry out its responsibilities under section 878 of the Homeland Security Act of 2002 (6 U.S.C. 458).; 
(3)in subparagraph (D)(iii), as so redesignated, by inserting and the appropriate congressional committees after House of Representatives; and 
(4)in subparagraph (E)(ii)(II)(bb), as so redesignated, by inserting and the appropriate congressional committees after House of Representatives. 
(d)Reprogramming and Transfer RequestsSection 704(c)(4)(A) (21 U.S.C. 1703(c)(4)(A)) is amended— 
(1)by striking $5,000,000 and inserting $1,000,000; and 
(2)adding at the end the following: If the Director has not responded to a request for reprogramming subject to this subparagraph within 30 days after receiving notice of the request having been made, the request shall be deemed approved by the Director under this subparagraph and forwarded to Congress.. 
(e)Powers of DirectorSection 704(d) is amended— 
(1)in paragraph (8)(D), by striking have been authorized by Congress; and inserting authorized by law;; 
(2)in paragraph (9), by striking Strategy; and and inserting Strategy and notify the appropriate congressional committees of any fund control notice issued; and; and 
(3)in paragraph (10), by striking (22 U.S.C. 2291j). and inserting (22 U.S.C. 2291j) and section 706 of the Foreign Relations Authorization Act, Fiscal Year 2003 (22 U.S.C. 2291j–1).. 
(f)Fund control noticesSection 704(f) (21 U.S.C. 1703(f)) is amended by adding at the end the following: 
 
(4)Congressional noticeA copy of each fund control notice shall be transmitted to the appropriate congressional committees. 
(5)RestrictionsThe Director shall not issue a fund control notice to direct that all or part of an amount appropriated to the National Drug Control Program agency account be obligated, modified, or altered in any manner contrary, in whole or in part, to a specific appropriation or statute.. 
IIThe National Drug Control Strategy 
201.Annual preparation and submission of National Drug Control StrategySection 706 is amended to read as follows: 
 
706.Development, submission, implementation, and assessment of National Drug Control Strategy 
(a)Timing, contents, and process for development and submission of National Drug Control Strategy 
(1)TimingNot later than February 1 of each year, the President shall submit to Congress a National Drug Control Strategy, which shall set forth a comprehensive plan for the year to reduce illicit drug use and the consequences of such illicit drug use in the United States by limiting the availability of, and reducing the demand for, illegal drugs. 
(2)Contents 
(A)In generalThe National Drug Control Strategy submitted under paragraph (1) shall include the following: 
(i)Comprehensive, research-based, long-range, quantifiable goals for reducing illicit drug use and the consequences of illicit drug use in the United States. 
(ii)Annual quantifiable and measurable objectives and specific targets to accomplish long-term quantifiable goals that the Director determines may be achieved during each year beginning on the date on which the National Drug Control Strategy is submitted. 
(iii)A 5-year projection for program and budget priorities. 
(iv)A review of international, State, local, and private sector drug control activities to ensure that the United States pursues coordinated and effective drug control at all levels of government. 
(v)An assessment of current illicit drug use (including inhalants and steroids) and availability, impact of illicit drug use, and treatment availability, which assessment shall include— 
(I)estimates of drug prevalence and frequency of use as measured by national, State, and local surveys of illicit drug use and by other special studies of nondependent and dependent illicit drug use; 
(II)illicit drug use in the workplace and the productivity lost by such use; and 
(III)illicit drug use by arrestees, probationers, and parolees. 
(vi)An assessment of the reduction of illicit drug availability, as measured by— 
(I)the quantities of cocaine, heroin, marijuana, methamphetamine, ecstasy, and other drugs available for consumption in the United States; 
(II)the amount of marijuana, cocaine, heroin, methamphetamine, ecstasy, and precursor chemicals and other drugs entering the United States; 
(III)the number of illicit drug manufacturing laboratories seized and destroyed and the number of hectares of marijuana, poppy, and coca cultivated and destroyed domestically and in other countries; 
(IV)the number of metric tons of marijuana, heroin, cocaine, and methamphetamine seized and other drugs; and 
(V)changes in the price and purity of heroin, methamphetamine, and cocaine, changes in the price of ecstasy, and changes in tetrahydrocannabinol level of marijuana and other drugs. 
(vii)An assessment of the reduction of the consequences of illicit drug use and availability, which shall include— 
(I)the burden illicit drug users placed on hospital emergency departments in the United States, such as the quantity of illicit drug-related services provided; 
(II)the annual national health care cost of illicit drug use; and 
(III)the extent of illicit drug-related crime and criminal activity. 
(viii)A determination of the status of drug treatment in the United States, by assessing— 
(I)public and private treatment utilization; and 
(II)the number of illicit drug users the Director estimates meet diagnostic criteria for treatment. 
(ix)A review of the research agenda of the Counterdrug Technology Assessment Center to reduce the availability and abuse of drugs. 
(x)A summary of the efforts made to coordinate with private sector entities to conduct private research and development of medications to treat addiction by— 
(I)screening chemicals for potential therapeutic value; 
(II)developing promising compounds; 
(III)conducting clinical trials; 
(IV)seeking Food and Drug Administration approval for drugs to treat addiction; 
(V)marketing the drug for the treatment of addiction; 
(VI)urging physicians to use the drug in the treatment of addiction; and 
(VII)encouraging insurance companies to reimburse the cost of the drug for the treatment of addiction. 
(xi)An assessment of Federal effectiveness in achieving the National Drug Control Strategy for the previous year, including a specific evaluation of whether the objectives and targets for reducing illicit drug use for the previous year were met and reasons for the success or failure of the previous year’s Strategy. 
(xii)A general review of the status of, and trends in, demand reduction activities by private sector entities and community-based organizations, including faith-based organizations, to determine their effectiveness and the extent of cooperation, coordination, and mutual support between such entities and organizations and Federal, State, local, and tribal government agencies. 
(xiii)Such additional statistical data and information as the Director considers appropriate to demonstrate and assess trends relating to illicit drug use, the effects and consequences of illicit drug use (including the effects on children of substance abusers), supply reduction, demand reduction, drug-related law enforcement, and the implementation of the National Drug Control Strategy. 
(xiv)A supplement reviewing the activities of each individual National Drug Control Program agency during the previous year with respect to the National Drug Control Strategy and the Director’s assessment of the progress of each National Drug Control Program agency in meeting its responsibilities under the National Drug Control Strategy. 
(B)Classified informationAny contents of the National Drug Control Strategy that involve information properly classified under criteria established by an Executive order shall be presented to Congress separately from the rest of the National Drug Control Strategy. 
(C)Selection of data and informationIn selecting data and information for inclusion under subparagraph (A), the Director shall ensure— 
(i)the inclusion of data and information that will permit analysis of current trends against previously compiled data and information where the Director believes such analysis enhances long-term assessment of the National Drug Control Strategy; and 
(ii)the inclusion of data and information to permit a standardized and uniform assessment of the effectiveness of drug treatment programs in the United States. 
(3)Process for development and submissionIn developing and effectively implementing the National Drug Control Strategy, the Director— 
(A)shall consult with— 
(i)the heads of the National Drug Control Program agencies; 
(ii)Congress; 
(iii)State, local, and tribal officials; 
(iv)private citizens and organizations, including community and faith-based organizations with experience and expertise in demand reduction; 
(v)private citizens and organizations with experience and expertise in supply reduction; and 
(vi)appropriate representatives of foreign governments; 
(B)in satisfying the requirements of subparagraph (A), shall ensure, to the maximum extent possible, that State, local, and tribal officials and relevant private organizations commit to support and take steps to achieve the goals and objectives of the National Drug Control Strategy; 
(C)with the concurrence of the Attorney General, may require the El Paso Intelligence Center to undertake specific tasks or projects to support or implement the National Drug Control Strategy; and 
(D)with the concurrence of the Director of National Intelligence and the Attorney General, may request that the National Drug Intelligence Center undertake specific tasks or projects to support or implement the National Drug Control Strategy. 
(b)Submission of revised strategyThe President may submit to Congress a revised National Drug Control Strategy that meets the requirements of this section— 
(1)at any time, upon a determination of the President, in consultation with the Director, that the National Drug Control Strategy in effect is not sufficiently effective; or 
(2)if a new President or Director takes office.. 
202.Performance measurementsSection 706 is amended by adding at the end the following: 
 
(c)Performance measurement systemNot later than February 1 of each year, the Director shall submit to Congress as part of the National Drug Control Strategy, a description of a national drug control performance measurement system, that— 
(1)develops 2-year and 5-year performance measures and targets for each National Drug Control Strategy goal and objective established for reducing drug use, availability, and the consequences of drug use; 
(2)describes the sources of information and data that will be used for each performance measure incorporated into the performance measurement system; 
(3)identifies major programs and activities of the National Drug Control Program agencies that support the goals and annual objectives of the National Drug Control Strategy; 
(4)evaluates the contribution of demand reduction and supply reduction activities as defined in section 702 implemented by each National Drug Control Program agency in support of the National Drug Control Strategy; 
(5)monitors consistency between the drug-related goals and objectives of the National Drug Control Program agencies and ensures that each agency’s goals and budgets support and are fully consistent with the National Drug Control Strategy; and 
(6)coordinates the development and implementation of national drug control data collection and reporting systems to support policy formulation and performance measurement, including an assessment of— 
(A)the quality of current drug use measurement instruments and techniques to measure supply reduction and demand reduction activities; 
(B)the adequacy of the coverage of existing national drug use measurement instruments and techniques to measure the illicit drug user population, and groups that are at risk for illicit drug use; 
(C)the adequacy of the coverage of existing national treatment outcome monitoring systems to measure the effectiveness of drug abuse treatment in reducing illicit drug use and criminal behavior during and after the completion of substance abuse treatment; and 
(D)the actions the Director shall take to correct any deficiencies and limitations identified pursuant to subparagraphs (A) and (B) of this subsection. 
(d)ModificationsA description of any modifications made during the preceding year to the national drug performance measurement system described in subsection (c) shall be included in each report submitted under subsection (b).. 
203.Annual report requirement 
(a)In generalOn or before February 1 of each year, the Director shall submit a report to Congress that describes— 
(1)the strategy of the national media campaign and whether specific objectives of the campaign were accomplished; 
(2)steps taken to ensure that the national media campaign operates in an effective and efficient manner consistent with the overall strategy and focus of the campaign; 
(3)plans to purchase advertising time and space; 
(4)policies and practices implemented to ensure that Federal funds are used responsibly to purchase advertising time and space and eliminate the potential for waste, fraud, and abuse; 
(5)all contracts entered into with a corporation, partnership, or individual working on behalf of the national media campaign; 
(6)specific policies and steps implemented to ensure compliance with title IV of this Act; 
(7)steps taken to ensure that the national media campaign will secure, to the maximum extent possible, no cost matches of advertising time and space or in-kind contributions that are directly related to the campaign in accordance with title IV of this Act; and 
(8)a review and evaluation of the effectiveness of the national media campaign strategy for the past year. 
(b)AuditThe Government Accountability Office shall, at a frequency of not less than once per year— 
(1)conduct and supervise an audit and investigation relating to the programs and operations of the— 
(A)Office; or 
(B)certain programs within the Office, including— 
(i)the High Intensity Drug Trafficking Areas Program; 
(ii)the Counterdrug Technology Assessment Center; or 
(iii)the National Youth Anti-drug Media Campaign; and 
(2)provide the Director and the appropriate congressional committees with a report containing an evaluation of and recommendations on the— 
(A)policies and activities of the programs and operations subject to the audit and investigation; 
(B)economy, efficiency, and effectiveness in the administration of the reviewed programs and operations; and 
(C)policy or management changes needed to prevent and detect fraud and abuse in such programs and operations. 
IIIHigh intensity drug trafficking areas  
301.High Intensity Drug Trafficking Areas ProgramSection 707 is amended to read as follows: 
 
707.High Intensity Drug Trafficking Areas Program 
(a)Establishment 
(1)In generalThere is established in the Office a program to be known as the High Intensity Drug Trafficking Areas Program (in this section referred to as the Program). 
(2)PurposeThe purpose of the Program is to reduce drug trafficking and drug production in the United States by— 
(A)facilitating cooperation among Federal, State, local, and tribal law enforcement agencies to share information and implement coordinated enforcement activities; 
(B)enhancing law enforcement intelligence sharing among Federal, State, local, and tribal law enforcement agencies; 
(C)providing reliable law enforcement intelligence to law enforcement agencies needed to design effective enforcement strategies and operations; and 
(D)supporting coordinated law enforcement strategies which maximize use of available resources to reduce the supply of illegal drugs in designated areas and in the United States as a whole. 
(b)Designation 
(1)In generalThe Director, in consultation with the Attorney General, the Secretary of the Treasury, the Secretary of Homeland Security, heads of the National Drug Control Program agencies, and the Governor of each applicable State, may designate any specified area of the United States as a high intensity drug trafficking area. 
(2)ActivitiesAfter making a designation under paragraph (1) and in order to provide Federal assistance to the area so designated, the Director may— 
(A)obligate such sums as are appropriated for the Program; 
(B)direct the temporary reassignment of Federal personnel to such area, subject to the approval of the head of the department or agency that employs such personnel; 
(C)take any other action authorized under section 704 to provide increased Federal assistance to those areas; and 
(D)coordinate activities under this section (specifically administrative, recordkeeping, and funds management activities) with State, local, and tribal officials. 
(c)Petitions for designationThe Director shall establish regulations under which a coalition of interested law enforcement agencies from an area may petition for designation as a high intensity drug trafficking area. Such regulations shall provide for a regular review by the Director of the petition, including a recommendation regarding the merit of the petition to the Director by a panel of qualified, independent experts. 
(d)Factors for considerationIn considering whether to designate an area under this section as a high intensity drug trafficking area, the Director shall consider, in addition to such other criteria as the Director considers to be appropriate, the extent to which— 
(1)the area is a significant center of illegal drug production, manufacturing, importation, or distribution; 
(2)State, local, and tribal law enforcement agencies have committed resources to respond to the drug trafficking problem in the area, thereby indicating a determination to respond aggressively to the problem; 
(3)drug-related activities in the area are having a significant harmful impact in the area, and in other areas of the country; and 
(4)a significant increase in allocation of Federal resources is necessary to respond adequately to drug-related activities in the area. 
(e)Organization of high intensity drug trafficking areas 
(1)Executive Board and officersTo be eligible for funds appropriated under this section, each high intensity drug trafficking area shall be governed by an Executive Board. The Executive Board shall designate a chairman, vice chairman, and any other officers to the Executive Board that it determines are necessary. 
(2)ResponsibilitiesThe Executive Board of a high intensity drug trafficking area shall be responsible for— 
(A)providing direction and oversight in establishing and achieving the goals of the high intensity drug trafficking area; 
(B)managing the funds of the high intensity drug trafficking area; 
(C)reviewing and approving all funding proposals consistent with the overall objective of the high intensity drug trafficking area; and 
(D)reviewing and approving all reports to the Director on the activities of the high intensity drug trafficking area. 
(3)Board representationNone of the funds appropriated under this section may be expended for any high intensity drug trafficking area, or for a partnership or region of a high intensity drug trafficking area, if the Executive Board for such area, region, or partnership, does not apportion an equal number of votes between representatives of participating Federal agencies and representatives of participating State, local, and tribal agencies. Where it is impractical for an equal number of representatives of Federal agencies and State, local, and tribal agencies to attend a meeting of an Executive Board in person, the Executive Board may use a system of proxy votes or weighted votes to achieve the voting balance required by this paragraph. 
(4)No agency relationshipThe eligibility requirements of this section are intended to ensure the responsible use of Federal funds. Nothing in this section is intended to create an agency relationship between individual high intensity drug trafficking areas and the Federal Government. 
(f)Use of fundsThe Director shall ensure that no Federal funds appropriated for the Program are expended for the establishment or expansion of drug treatment programs, and shall ensure that not more than 5 percent of the Federal funds appropriated for the Program are expended for the establishment of drug prevention programs. 
(g)Counterterrorism activities 
(1)Assistance authorizedThe Director may authorize use of resources available for the Program to assist Federal, State, local, and tribal law enforcement agencies in investigations and activities related to terrorism and prevention of terrorism, especially but not exclusively with respect to such investigations and activities that are also related to drug trafficking. 
(2)LimitationThe Director shall ensure— 
(A)that assistance provided under paragraph (1) remains incidental to the purpose of the Program to reduce drug availability and carry out drug-related law enforcement activities; and 
(B)that significant resources of the Program are not redirected to activities exclusively related to terrorism, except on a temporary basis under extraordinary circumstances, as determined by the Director. 
(h)Role of Drug Enforcement AdministrationThe Director, in consultation with the Attorney General, shall ensure that a representative of the Drug Enforcement Administration is included in the Intelligence Support Center for each high intensity drug trafficking area. 
(i)Annual HIDTA program budget submissionsAs part of the documentation that supports the President’s annual budget request for the Office, the Director shall submit to Congress a budget justification that includes— 
(1)the amount proposed for each high intensity drug trafficking area, conditional upon a review by the Office of the request submitted by the HIDTA and the performance of the HIDTA, with supporting narrative descriptions and rationale for each request; 
(2)a detailed justification that explains— 
(A)the reasons for the proposed funding level; how such funding level was determined based on a current assessment of the drug trafficking threat in each high intensity drug trafficking area; 
(B)how such funding will ensure that the goals and objectives of each such area will be achieved; and 
(C)how such funding supports the National Drug Control Strategy; and 
(3)the amount of HIDTA funds used to investigate and prosecute organizations and individuals trafficking in methamphetamine in the prior calendar year, and a description of how those funds were used. 
(j)Emerging threat response fund 
(1)In generalSubject to the availability of appropriations, the Director may expend up to 10 percent of the amounts appropriated under this section on a discretionary basis, to respond to any emerging drug trafficking threat in an existing high intensity drug trafficking area, or to establish a new high intensity drug trafficking area or expand an existing high intensity drug trafficking area, in accordance with the criteria established under paragraph (2). 
(2)Consideration of impactIn allocating funds under this subsection, the Director shall consider— 
(A)the impact of activities funded on reducing overall drug traffic in the United States, or minimizing the probability that an emerging drug trafficking threat will spread to other areas of the United States; and 
(B)such other criteria as the Director considers appropriate. 
(k)Evaluation 
(1)Initial reportNot later than 90 days after the date of the enactment of this section, the Director shall, after consulting with the Executive Boards of each designated high intensity drug trafficking area, submit a report to Congress that describes, for each designated high intensity drug trafficking area— 
(A)the specific purposes for the high intensity drug trafficking area; 
(B)the specific long-term and short-term goals and objectives for the high intensity drug trafficking area; 
(C)the measurements that will be used to evaluate the performance of the high intensity drug trafficking area in achieving the long-term and short-term goals; and 
(D)the reporting requirements needed to evaluate the performance of the high intensity drug trafficking area in achieving the long-term and short-term goals. 
(2)Evaluation of HIDTA program as part of national drug control strategyFor each designated high intensity drug trafficking area, the Director shall submit, as part of the annual National Drug Control Strategy report, a report that— 
(A)describes— 
(i)the specific purposes for the high intensity drug trafficking area; and 
(ii)the specific long-term and short-term goals and objectives for the high intensity drug trafficking area; and 
(B)includes an evaluation of the performance of the high intensity drug trafficking area in accomplishing the specific long-term and short-term goals and objectives identified under paragraph (1)(B). 
(l)Assessment of drug enforcement task forces in high intensity drug trafficking areasNot later than 1 year after the date of enactment of this subsection, and as part of each subsequent annual National Drug Control Strategy report, the Director shall submit to Congress a report— 
(1)assessing the number and operation of all federally funded drug enforcement task forces within each high intensity drug trafficking area; and 
(2)describing— 
(A)each Federal, State, local, and tribal drug enforcement task force operating in the high intensity drug trafficking area; 
(B)how such task forces coordinate with each other, with any high intensity drug trafficking area task force, and with investigations receiving funds from the Organized Crime and Drug Enforcement Task Force; 
(C)what steps, if any, each such task force takes to share information regarding drug trafficking and drug production with other federally funded drug enforcement task forces in the high intensity drug trafficking area; 
(D)the role of the high intensity drug trafficking area in coordinating the sharing of such information among task forces; 
(E)the nature and extent of cooperation by each Federal, State, local, and tribal participant in ensuring that such information is shared among law enforcement agencies and with the high intensity drug trafficking area; 
(F)the nature and extent to which information sharing and enforcement activities are coordinated with joint terrorism task forces in the high intensity drug trafficking area; and 
(G)any recommendations for measures needed to ensure that task force resources are utilized efficiently and effectively to reduce the availability of illegal drugs in the high intensity drug trafficking areas. 
(m)Assessment of Law Enforcement Intelligence Sharing in High Intensity Drug Trafficking Areas programNot later than 180 days after the date of the enactment of this section, and as part of each subsequent annual National Drug Control Strategy report, the Director, in consultation with the Director of National Intelligence, shall submit to Congress a report— 
(1)evaluating existing and planned law enforcement intelligence systems supported by each high intensity drug trafficking area, or utilized by task forces receiving any funding under the Program, including the extent to which such systems ensure access and availability of law enforcement intelligence to Federal, State, local, and tribal law enforcement agencies within the high intensity drug trafficking area and outside of it; 
(2)the extent to which Federal, State, local, and tribal law enforcement agencies participating in each high intensity drug trafficking area are sharing law enforcement intelligence information to assess current drug trafficking threats and design appropriate enforcement strategies; and 
(3)the measures needed to improve effective sharing of information and law enforcement intelligence regarding drug trafficking and drug production among Federal, State, local, and tribal law enforcement participating in a high intensity drug trafficking area, and between such agencies and similar agencies outside the high intensity drug trafficking area. 
(n)Coordination of law enforcement intelligence sharing with Organized Crime Drug Enforcement Task Force programThe Director, in consultation with the Attorney General, shall ensure that any drug enforcement intelligence obtained by the Intelligence Support Center for each high intensity drug trafficking area is shared, on a timely basis, with the drug intelligence fusion center operated by the Organized Crime Drug Enforcement Task Force of the Department of Justice. 
(o)Use of funds To combat methamphetamine trafficking 
(1)RequirementAs part of the documentation that supports the President’s annual budget request for the Office, the Director shall submit to Congress a report describing the use of HIDTA funds to investigate and prosecute organizations and individuals trafficking in methamphetamine in the prior calendar year. 
(2)ContentsThe report shall include— 
(A)the number of methamphetamine manufacturing facilities discovered through HIDTA-funded initiatives in the previous fiscal year; 
(B)the amounts of methamphetamine or listed chemicals (as that term is defined in section 102(33) of the Controlled Substances Act (21 U.S.C. 802(33)) seized by HIDTA-funded initiatives in the area during the previous year; and 
(C)law enforcement intelligence and predictive data from the Drug Enforcement Administration showing patterns and trends in abuse, trafficking, and transportation in methamphetamine and listed chemicals. 
(3)CertificationBefore the Director awards any funds to a high intensity drug trafficking area, the Director shall certify that the law enforcement entities participating in that HIDTA are providing laboratory seizure data to the national clandestine laboratory database at the El Paso Intelligence Center. 
(p)Authorization of appropriationsThere is authorized to be appropriated to the Office of National Drug Control Policy to carry out this section— 
(1)$240,000,000 for fiscal year 2007; 
(2)$250,000,000 for fiscal year 2008; 
(3)$260,000,000 for fiscal year 2009; 
(4)$270,000,000 for fiscal year 2010; and 
(5)$280,000,000 for each of fiscal year 2011.. 
302.Funding for certain high intensity drug trafficking areas 
(a)Short TitleThis section may be cited as the Dawson Family Community Protection Act. 
(b)FindingsCongress finds the following: 
(1)In the early morning hours of October 16, 2002, the home of Carnell and Angela Dawson was firebombed in apparent retaliation for Mrs. Dawson’s notification to police about persistent drug distribution activity in their East Baltimore City neighborhood. 
(2)The arson claimed the lives of Mr. and Mrs. Dawson and their 5 young children, aged 9 to 14. 
(3)The horrific murder of the Dawson family is a stark example of domestic narco-terrorism. 
(4)In all phases of counternarcotics law enforcement—from prevention to investigation to prosecution to reentry—the voluntary cooperation of ordinary citizens is a critical component. 
(5)Voluntary cooperation is difficult for law enforcement officials to obtain when citizens feel that cooperation carries the risk of violent retaliation by illegal drug trafficking organizations and their affiliates. 
(6)Public confidence that law enforcement is doing all it can to make communities safe is a prerequisite for voluntary cooperation among people who may be subject to intimidation or reprisal (or both). 
(7)Witness protection programs are insufficient on their own to provide security because many individuals and families who strive every day to make distressed neighborhoods livable for their children, other relatives, and neighbors will resist or refuse offers of relocation by local, State, and Federal prosecutorial agencies and because, moreover, the continued presence of strong individuals and families is critical to preserving and strengthening the social fabric in such communities. 
(8)Where (as in certain sections of Baltimore City) interstate trafficking of illegal drugs has severe ancillary local consequences within areas designated as high intensity drug trafficking areas, it is important that supplementary High Intensity Drug Trafficking Areas Program funds be committed to support initiatives aimed at making the affected communities safe for the residents of those communities and encouraging their cooperation with tribal, local, State, and Federal law enforcement efforts to combat illegal drug trafficking. 
(c)Funding for Certain High Intensity Drug Trafficking AreasSection 707, as amended by section 301, is amended by adding at the end the following: 
 
(q)Specific Purposes 
(1)In generalThe Director shall ensure that, of the amounts appropriated for a fiscal year for the Program, at least $7,000,000 is used in high intensity drug trafficking areas with severe neighborhood safety and illegal drug distribution problems. 
(2)Required usesThe funds used under paragraph (1) shall be used— 
(A)to ensure the safety of neighborhoods and the protection of communities, including the prevention of the intimidation of potential witnesses of illegal drug distribution and related activities; and 
(B)to combat illegal drug trafficking through such methods as the Director considers appropriate, such as establishing or operating (or both) a toll-free telephone hotline for use by the public to provide information about illegal drug-related activities.. 
303.AssessmentThe Director shall assess the ability of the HIDTA Program to respond to the so-called balloon effect, whereby urban drug traffickers facing intensive law enforcement efforts expand and spread their trafficking and distribution into rural, suburban, and smaller urban areas by conducting a demonstration project examining the ability of the New York/New Jersey HIDTA, with its new single colocated Organized Crime and Drug Enforcement Task Force/High Intensity Drug Trafficking Area Strike Force and HIDTA Regional Intelligence Center, to address the movement of drug traffickers into the more rural, suburban, and smaller areas encompassed by the counties of Albany, Onondaga, Monroe, and Erie in New York State and by annexing these counties into the existing New York/New Jersey HIDTA. 
IVTechnology 
401.Counterdrug Technology Assessment Center 
(a)Chief ScientistSection 708(b) is amended to read as follows: 
 
(b)Chief ScientistThere shall be at the head of the Center the Chief Scientist, who shall be appointed by the Director from among individuals qualified and distinguished in the area of science, medicine, engineering, or technology.. 
(b)Responsibilities 
(1)Research and developmentSection 708 is amended by— 
(A)redesignating subsection (d) as subsection (e); and 
(B)striking subsection (c) and inserting the following: 
 
(c)Research and Development ResponsibilitiesThe Director, acting through the Chief Scientist, shall— 
(1)identify and define the short-, medium-, and long-term scientific and technological needs of Federal, State, local, and tribal drug supply reduction agencies, including— 
(A)advanced surveillance, tracking, and radar imaging; 
(B)electronic support measures; 
(C)communications; 
(D)data fusion, advanced computer systems, and artificial intelligence; and 
(E)chemical, biological, radiological (including neutron and electron), and other means of detection; 
(2)identify demand reduction basic and applied research needs and initiatives, in consultation with affected National Drug Control Program agencies, including— 
(A)improving treatment through neuroscientific advances; 
(B)improving the transfer of biomedical research to the clinical setting; and 
(C)in consultation with the National Institute of Drug Abuse and the Substance Abuse and Mental Health Services Administration, and through interagency agreements or grants, examining addiction and rehabilitation research and the application of technology to expanding the effectiveness and availability of drug treatment; 
(3)make a priority ranking of such needs identified in paragraphs (1) and (2) according to fiscal and technological feasibility, as part of a National Counterdrug Research and Development Program; 
(4)oversee and coordinate counterdrug technology initiatives with related activities of other Federal civilian and military departments; 
(5)provide support to the development and implementation of the national drug control performance measurement system established under subsection (c) of section 706; and 
(6)pursuant to the authority of the Director of National Drug Control Policy under section 704, submit requests to Congress for the reprogramming or transfer of funds appropriated for counterdrug technology research and development. 
(d)Limitation on AuthorityThe authority granted to the Director under this section shall not extend to the awarding of contracts, management of individual projects, or other operational activities.. 
(2)Assistance and supportSubsection (e) of section 708, as redesignated by this section, is amended to read as follows: 
 
(e)Assistance and Support to the Office of National Drug Control PolicyThe Secretary of Defense, the Secretary of Homeland Security, and the Secretary of Health and Human Services shall, to the maximum extent practicable, render assistance and support to the Office and to the Director in the conduct of counterdrug technology assessment.. 
(3)Technology transfer programSection 708 is amended by adding at the end the following: 
 
(f)Technology Transfer Program 
(1)ProgramThe Chief Scientist, with the advice and counsel of experts from State, local, and tribal law enforcement agencies, shall be responsible to the Director for coordination and implementation of a counterdrug technology transfer program. 
(2)PurposeThe purpose of the Technology Transfer Program shall be for the Counterdrug Technology Assessment Center to transfer technology and associated training directly to State, local, and tribal law enforcement agencies. 
(3)Priority of receiptsTransfers shall be made in priority order based on— 
(A)the need of potential recipients for such technology; 
(B)the effectiveness of the technology to enhance current counterdrug activities of potential recipients; and 
(C)the ability and willingness of potential recipients to evaluate transferred technology. 
(4)Agreement authorityThe Director may enter into an agreement with the Secretary of Homeland Security to transfer technology with both counterdrug and homeland security applications to State, local, and tribal law enforcement agencies on a reimbursable basis. 
(5)ReportOn or before July 1 of each year, the Director shall submit a report to the appropriate congressional committees that addresses the following: 
(A)The number of requests received during the previous 12 months, including the identity of each requesting agency and the type of technology requested. 
(B)The number of requests fulfilled during the previous 12 months, including the identity of each recipient agency and the type of technology transferred. 
(C)A summary of the criteria used in making the determination on what requests were funded and what requests were not funded, except that such summary shall not include specific information on any individual requests. 
(D)A general assessment of the future needs of the program, based on expected changes in threats, expected technologies, and likely need from potential recipients. 
(E)An assessment of the effectiveness of the technologies transferred, based in part on the evaluations provided by the recipients, with a recommendation whether the technology should continue to be offered through the program.. 
(c)Assistance From Secretary of Homeland SecuritySection 708(d) (21 U.S.C. 1707(d)) is amended by inserting , the Secretary of Homeland Security, after The Secretary of Defense. 
VNational Youth Media Campaign 
501.National Youth Anti-Drug Media Campaign 
(a)In GeneralSection 709 (21 U.S.C. 1708) is amended to read as follows: 
 
709.National youth anti-drug media campaign 
(a)In GeneralThe Director shall conduct a national youth anti-drug media campaign (referred to in this subtitle as the national media campaign) in accordance with this section for the purposes of— 
(1)preventing drug abuse among young people in the United States; 
(2)increasing awareness of adults of the impact of drug abuse on young people; and 
(3)encouraging parents and other interested adults to discuss with young people the dangers of illegal drug use. 
(b)Use of Funds 
(1)In generalAmounts made available to carry out this section for the national media campaign may only be used for the following: 
(A)The purchase of media time and space, including the strategic planning for, and accounting of, such purchases. 
(B)Creative and talent costs, consistent with paragraph (2)(A). 
(C)Advertising production costs. 
(D)Testing and evaluation of advertising. 
(E)Evaluation of the effectiveness of the national media campaign. 
(F)The negotiated fees for the winning bidder on requests for proposals issued either by the Office or its designee to enter into contracts to carry out activities authorized by this section. 
(G)Partnerships with professional and civic groups, community-based organizations, including faith-based organizations, and government organizations related to the national media campaign. 
(H)Entertainment industry outreach, interactive outreach, media projects and activities, public information, news media outreach, and corporate sponsorship and participation. 
(I)Operational and management expenses. 
(2)Specific requirements 
(A)Creative services 
(i)In using amounts for creative and talent costs under paragraph (1)(B), the Director shall use creative services donated at no cost to the Government (including creative services provided by the Partnership for a Drug-Free America) wherever feasible and may only procure creative services for advertising— 
(I)responding to high-priority or emergent campaign needs that cannot timely be obtained at no cost; or 
(II)intended to reach a minority, ethnic, or other special audience that cannot reasonably be obtained at no cost; or 
(III)the Director determines that the Partnership for a Drug-Free America is unable to provide, pursuant to subsection (d)(2)(B). 
(ii)Subject to the availability of appropriations, no more than $1,500,000 may be expended under this section each fiscal year on creative services, except that the Director may expend up to $2,000,000 in a fiscal year on creative services to meet urgent needs of the national media campaign with advance approval from the Committee on Appropriations of the Senate and of the House of Representatives upon a showing of the circumstances causing such urgent needs of the national media campaign. 
(B)Testing and evaluation of advertisingIn using amounts for testing and evaluation of advertising under paragraph (1)(D), the Director shall test all advertisements prior to use in the national media campaign to ensure that the advertisements are effective and meet industry-accepted standards. The Director may waive this requirement for advertisements using no more than 10 percent of the purchase of advertising time purchased under this section in a fiscal year and no more than 10 percent of the advertising space purchased under this section in a fiscal year, if the advertisements respond to emergent and time-sensitive campaign needs or the advertisements will not be widely utilized in the national media campaign. 
(C)Evaluation of effectiveness of media campaignIn using amounts for the evaluation of the effectiveness of the national media campaign under paragraph (1)(E), the Director shall— 
(i)designate an independent entity to evaluate by April 20 of each year the effectiveness of the national media campaign based on data from— 
(I)the Monitoring the Future Study published by the Department of Health and Human Services; 
(II)the Attitude Tracking Study published by the Partnership for a Drug-Free America; 
(III)the National Household Survey on Drug Abuse; and 
(IV)other relevant studies or publications, as determined by the Director, including tracking and evaluation data collected according to marketing and advertising industry standards; and 
(ii)ensure that the effectiveness of the national media campaign is evaluated in a manner that enables consideration of whether the national media campaign has contributed to reduction of illicit drug use among youth and such other measures of evaluation as the Director determines are appropriate. 
(3)Purchase of advertising time and spaceSubject to the availability of appropriations, for each fiscal year, not less than 77 percent of the amounts appropriated under this section shall be used for the purchase of advertising time and space for the national media campaign, subject to the following exceptions: 
(A)In any fiscal year for which less than $125,000,000 is appropriated for the national media campaign, not less than 72 percent of the amounts appropriated under this section shall be used for the purchase of advertising time and space for the national media campaign. 
(B)In any fiscal year for which more than $195,000,000 is appropriated under this section, not less than 82 percent shall be used for advertising production costs and the purchase of advertising time and space for the national media campaign. 
(c)AdvertisingIn carrying out this section, the Director shall ensure that sufficient funds are allocated to meet the stated goals of the national media campaign. 
(d)Division of Responsibilities and Functions Under the Program 
(1)In generalThe Director, in consultation with the Partnership for a Drug-Free America, shall determine the overall purposes and strategy of the national media campaign. 
(2)Responsibilities 
(A)DirectorThe Director shall be responsible for implementing a focused national media campaign to meet the purposes set forth in subsection (a), and shall approve— 
(i)the strategy of the national media campaign; 
(ii)all advertising and promotional material used in the national media campaign; and 
(iii)the plan for the purchase of advertising time and space for the national media campaign. 
(B)The partnership for a drug-free americaThe Director shall request that the Partnership for a Drug-Free America— 
(i)develop and recommend strategies to achieve the goals of the national media campaign, including addressing national and local drug threats in specific regions or States, such as methamphetamine and ecstasy; 
(ii)create all advertising to be used in the national media campaign, except advertisements that are— 
(I)provided by other nonprofit entities pursuant to subsection (f); 
(II)intended to respond to high-priority or emergent campaign needs that cannot timely be obtained at no cost (not including production costs and talent reuse payments), provided that any such advertising material is reviewed by the Partnership for a Drug-Free America; 
(III)intended to reach a minority, ethnic, or other special audience that cannot be obtained at no cost (not including production costs and talent reuse payments), provided that any such advertising material is reviewed by the Partnership for a Drug-Free America; or 
(IV)any other advertisements that the Director determines that the Partnership for a Drug-Free America is unable to provide or if the Director determines that another entity is more appropriate, subject to the requirements of subsection (b)(2)(A).If the Director determines that another entity is more appropriate under clause (ii)(IV), the Director shall notify Congress, through the committees of jurisdiction in the House and Senate, in writing, not less than 30 days prior to contracting with a party other than the Partnership for a Drug-Free America. 
(C)Media buying contractorThe Director shall enter into a contract with a media buying contractor to plan and purchase advertising time and space for the national media campaign. The media buying contractor shall not provide any other service or material, or conduct any other function or activity which the Director determines should be provided by the Partnership for a Drug-Free America. 
(e)ProhibitionsNone of the amounts made available under subsection (b) may be obligated or expended for any of the following: 
(1)To supplant current anti-drug community-based coalitions. 
(2)To supplant pro bono public service time donated by national and local broadcasting networks for other public service campaigns. 
(3)For partisan political purposes, or express advocacy in support of or to defeat any clearly identified candidate, clearly identified ballot initiative, or clearly identified legislative or regulatory proposal. 
(4)To fund advertising that features any elected officials, persons seeking elected office, cabinet level officials, or other Federal officials employed pursuant to section 213 of Schedule C of title 5, Code of Federal Regulations. 
(5)To fund advertising that does not contain a primary message intended to reduce or prevent illicit drug use. 
(6)To fund advertising containing a primary message intended to promote support for the media campaign or private sector contributions to the media campaign. 
(f)Matching Requirement 
(1)In generalAmounts made available under subsection (b) for media time and space shall be matched by an equal amount of non-Federal funds for the national media campaign, or be matched with in-kind contributions of the same value. 
(2)No-cost match advertising direct relationship requirementThe Director shall ensure that at least 70 percent of no-cost match advertising provided directly relates to substance abuse prevention consistent with the specific purposes of the national media campaign, except that in any fiscal year in which less than $125,000,000 is appropriated to the national media campaign, the Director shall ensure that at least 85 percent of no-cost match advertising directly relates to substance abuse prevention consistent with the specific purposes of the national media campaign. 
(3)No-cost match advertising not directly relatedThe Director shall ensure that no-cost match advertising that does not directly relate to substance abuse prevention consistent with the purposes of the national media campaign includes a clear anti-drug message. Such message is not required to be the primary message of the match advertising. 
(g)Financial and Performance AccountabilityThe Director shall cause to be performed— 
(1)audits and reviews of costs of the national media campaign pursuant to section 304C of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 254d); and 
(2)an audit to determine whether the costs of the national media campaign are allowable under section 306 of such Act (41 U.S.C. 256). 
(h)Report to CongressThe Director shall submit on an annual basis a report to Congress that describes— 
(1)the strategy of the national media campaign and whether specific objectives of the media campaign were accomplished; 
(2)steps taken to ensure that the national media campaign operates in an effective and efficient manner consistent with the overall strategy and focus of the national media campaign; 
(3)plans to purchase advertising time and space; 
(4)policies and practices implemented to ensure that Federal funds are used responsibly to purchase advertising time and space and eliminate the potential for waste, fraud, and abuse; and 
(5)all contracts entered into with a corporation, partnership, or individual working on behalf of the national media campaign. 
(i)Local Target RequirementThe Director shall, to the maximum extent feasible, use amounts made available under this section for media that focuses on, or includes specific information on, prevention or treatment resources for consumers within specific local areas. 
(j)Prevention of Marijuana Use 
(1)FindingsThe Congress finds the following: 
(A)60 percent of adolescent admissions for drug treatment are based on marijuana use. 
(B)Potency levels of contemporary marijuana, particularly hydroponically grown marijuana, are significantly higher than in the past, rising from under 1 percent of THC in the mid-1970s to as high as 30 percent today. 
(C)Contemporary research has demonstrated that youths smoking marijuana early in life may be up to 5 times more likely to use hard drugs. 
(D)Contemporary research has demonstrated clear detrimental effects in adolescent educational achievement resulting from marijuana use. 
(E)Contemporary research has demonstrated clear detrimental effects in adolescent brain development resulting from marijuana use. 
(F)An estimated 9,000,000 Americans a year drive while under the influence of illegal drugs, including marijuana. 
(G)Marijuana smoke contains 50 to 70 percent more of certain cancer causing chemicals than tobacco smoke. 
(H)Teens who use marijuana are up to 4 times more likely to have a teen pregnancy than teens who have not. 
(I)Federal law enforcement agencies have identified clear links suggesting that trade in hydroponic marijuana facilitates trade by criminal organizations in hard drugs, including heroin. 
(J)Federal law enforcement agencies have identified possible links between trade in cannabis products and financing for terrorist organizations. 
(2)Emphasis on prevention of youth marijuana useIn conducting advertising and activities otherwise authorized under this section, the Director may emphasize prevention of youth marijuana use. 
(k)Prevention of Methamphetamine Abuse and Other Emerging Drug Abuse Threats 
(1)Requirement to use 10 percent of funds for methamphetamine abuse preventionThe Director shall ensure that, of the amounts appropriated under this section for the national media campaign for a fiscal year, not less than 10 percent shall be expended solely for the activities described in subsection (b)(1) with respect to advertisements specifically intended to reduce the use of methamphetamine. 
(2)Authority to use funds for other drug abuse upon certification that methamphetamine abuse fell during fiscal year 2007With respect to fiscal year 2008 and any fiscal year thereafter, if the Director certifies in writing to Congress that domestic methamphetamine laboratory seizures (as reported to the El Paso Intelligence Center of the Drug Enforcement Administration) decreased to at least 75 percent of the 2006 level, or the Director has documented a highly, statistically significant increase in a specific drug, from a baseline determined by locally collected data, that can be defined as a local drug crisis, the Director may apply paragraph (1)(A) for that fiscal year with respect to advertisements specifically intended to reduce the use of such other drugs. 
(l)Authorization of AppropriationsThere is authorized to be appropriated to the Office to carry out this section, $195,000,000 for each of fiscal years 2007 and 2008 and $210,000,000 for each of fiscal years 2009 through 2011.. 
(b)Repeal of Superseded ProvisionsThe Drug-Free Media Campaign Act of 1998 (21 U.S.C. 1801 et seq.) is repealed. 
VIAuthorizations and extension of termination date 
601.Authorization of appropriationsSection 714 is amended— 
(1)by striking title, and inserting title except activities otherwise specified,; and 
(2)by striking 1999 through 2003 and inserting 2006 through 2010. 
602.Extension of termination dateSection 715(a) is amended by striking September 30, 2003, this title and the amendments made by this title and inserting September 30, 2010, this title and the amendments made to this title. 
VIIAnti-Doping Agency 
701.Designation of United States Anti-Doping Agency 
(a)DefinitionsIn this title: 
(1)United States Olympic CommitteeThe term United States Olympic Committee means the organization established by the Ted Stevens Olympic and Amateur Sports Act (36 U.S.C. 220501 et seq.). 
(2)Amateur athletic competitionThe term amateur athletic competition means a contest, game, meet, match, tournament, regatta, or other event in which amateur athletes compete (36 U.S.C. 220501(b)(2)). 
(3)Amateur athleteThe term amateur athlete means an athlete who meets the eligibility standards established by the national governing body or paralympic sports organization for the sport in which the athlete competes (36 U.S.C. 22501(b)(1)). 
(4)Gene dopingThe term gene doping means the nontherapeutic use of cells, genes, genetic elements, or of the modulation of gene expression, having the capacity to enhance athletic performance. 
(b)In generalThe United States Anti-Doping Agency shall— 
(1)serve as the independent anti-doping organization for the amateur athletic competitions recognized by the United States Olympic Committee; 
(2)ensure that athletes participating in amateur athletic activities recognized by the United States Olympic Committee are prevented from using performance-enhancing drugs, or performance-enhancing genetic modifications accomplished through gene-doping; 
(3)implement anti-doping education, research, testing, and adjudication programs to prevent United States Amateur Athletes participating in any activity recognized by the United States Olympic Committee from using performance-enhancing drugs, or performance-enhancing genetic modifications accomplished through gene-doping; 
(4)serve as the United States representative responsible for coordination with other anti-doping organizations coordinating amateur athletic competitions recognized by the United States Olympic Committee to ensure the integrity of athletic competition, the health of the athletes and the prevention of use of performance-enhancing drugs, or performance-enhancing genetic modifications accomplished through gene-doping by United States amateur athletes; and 
(5)permanently include gene doping among any list of prohibited substances adopted by the Agency. 
702.Records, audit, and report 
(a)RecordsThe United States Anti-Doping Agency shall keep correct and complete records of account. 
(b)ReportThe United States Anti-Doping Agency shall submit an annual report to Congress which shall include— 
(1)an audit conducted and submitted in accordance with section 10101 of title 36, United States Code; and 
(2)a description of the activities of the agency. 
703.Authorization of appropriationsThere are authorized to be appropriated to the United States Anti-Doping Agency— 
(1)for fiscal year 2007, $9,700,000; 
(2)for fiscal year 2008, $10,300,000; 
(3)for fiscal year 2009, $10,600,000; 
(4)for fiscal year 2010, $11,000,000; and 
(5)for fiscal year 2011, $11,500,000. 
VIIIDrug-free communities 
801.Reauthorization 
(a)In generalSection 1024(a) of the Drug-Free Communities Act of 1997 (21 U.S.C. 1524(a)) is amended— 
(1)in paragraph (9), by striking and after the semicolon; 
(2)in paragraph (10), by striking the period and inserting a semicolon; and 
(3)by adding at the end the following: 
 
(11)$109,000,000 for fiscal year 2008; 
(12)$114,000,000 for fiscal year 2009; 
(13)$119,000,000 for fiscal year 2010; 
(14)$124,000,000 for fiscal year 2011; and 
(15)$129,000,000 for fiscal year 2012.. 
(b)Administration costsSection 1024(b) of the Drug-Free Communities Act of 1997 (21 U.S.C. 1524(b)) is amended to read as follows: 
 
(b)Administrative costs 
(1)LimitationNot more than 3 percent of the funds appropriated for this chapter may be used by the Office of National Drug Control Policy to pay for administrative costs associated with their responsibilities under the chapter. 
(2)Designated agencyThe agency delegated to carry out this program under section 1031(d) may use up to 5 percent of the funds allocated for grants under this chapter for administrative costs associated with carrying out the program.. 
802.Suspension of grants 
(a)In generalSection 1032(b) of the Drug-Free Communities Act of 1997 (21 U.S.C. 1532(b)) is amended by adding at the end the following: 
 
(4)Process for suspensionA grantee shall not be suspended or terminated under paragraph (1)(A)(ii), (2)(A)(iii), or (3)(E) unless that grantee is afforded a fair, timely, and independent appeal prior to such suspension or termination.. 
(b)Report to CongressNot later than 60 days after the date of enactment of this Act, the Director of the Office of National Drug Control Policy shall submit to Congress a report detailing the appeals process required by section 1032(b)(4) of the Drug-Free Communities Act of 1997, as added by subsection (a). 
803.Grant award increaseSubsections (b)(1)(A)(iv), (b)(2)(C)(i), and (b)(3)(F) of section 1032 of the Drug-Free Communities Act of 1997 (21 U.S.C. 1532) are amended by striking $100,000 and inserting $125,000. 
804.Prohibition on additional eligibility criteriaSection 1032(a) of the Drug-Free Communities Act of 1997 (21 U.S.C. 1532(a)) is amended by adding at the end the following: 
 
(7)Additional criteriaThe Director shall not impose any eligibility criteria on new applicants or renewal grantees not provided in this chapter.. 
805.National Community Anti-Drug Coalition InstituteSection 4 of Public Law 107–82 (21 U.S.C. 1521 note), reauthorizing the Drug-Free Communities Support Program, is amended— 
(1)by amending subsection (a) to read as follows: 
 
(a)In generalThe Director of the Office of National Drug Control Policy shall, using amounts authorized to be appropriated by subsection (d), make a directed grant to Community Anti-Drug Coalitions of America to provide for the continuation of the National Community Anti-drug Coalition Institute.; 
(2)by striking subsection (b) and redesignating subsections (c) and (d) as (b) and (c), respectively; and 
(3)in subsection (c), as redesignated by paragraph (2), by adding at the end the following: 
 
(4)For each of the fiscal years 2008 through 2012, $2,000,000.. 
IXNational Guard counterdrug schools 
901.National Guard counterdrug schools 
(a)Authority To OperateUnder such regulations as the Secretary of Defense may prescribe, the Chief of the National Guard Bureau may establish and operate, or provide financial assistance to the States to establish and operate, not more than 5 schools (to be known generally as National Guard counterdrug schools). 
(b)PurposeThe purpose of the National Guard counterdrug schools shall be the provision by the National Guard of training in drug interdiction and counterdrug activities and drug demand reduction activities to personnel of the following: 
(1)Federal agencies. 
(2)State, local, and tribal law enforcement agencies. 
(3)Community-based organizations engaged in such activities. 
(4)Other non-Federal governmental and private entities and organizations engaged in such activities. 
(c)Counterdrug Schools SpecifiedThe National Guard counterdrug schools operated under the authority in subsection (a) are as follows: 
(1)The National Interagency Civil-Military Institute (NICI), San Luis Obispo, California. 
(2)The Multi-Jurisdictional Counterdrug Task Force Training (MCTFT), St. Petersburg, Florida. 
(3)The Midwest Counterdrug Training Center (MCTC), Johnston, Iowa. 
(4)The Regional Counterdrug Training Academy (RCTA), Meridian, Mississippi. 
(5)The Northeast Regional Counterdrug Training Center (NCTC), Fort Indiantown Gap, Pennsylvania. 
(d)Use of National Guard Personnel 
(1)In generalTo the extent provided for in the State drug interdiction and counterdrug activities plan of a State in which a National Guard counterdrug school is located, personnel of the National Guard of that State who are ordered to perform full-time National Guard duty authorized under section 112(b) of that title 32, United States Code, may provide training referred to in subsection (b) at that school. 
(2)DefinitionIn this subsection, the term State drug interdiction and counterdrug activities plan, in the case of a State, means the current plan submitted by the Governor of the State to the Secretary of Defense under section 112 of title 32, United States Code. 
(e)Treatment Under Authority To Provide Counterdrug SupportThe provisions of section 1004 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 374 note) shall apply to any activities of a National Guard counterdrug school under this section that are for an agency referred to in subsection (a) of such section 1004 and for a purpose set forth in subsection (b) of such section 1004. 
(f)Annual Reports on Activities 
(1)In generalNot later than February 1 each year, the Secretary of Defense shall submit to Congress a report on the activities of the National Guard counterdrug schools during the preceding year. 
(2)ContentsEach report under paragraph (1) shall set forth the following: 
(A)FundingThe amount made available for each National Guard counterdrug school during the fiscal year ending in the year preceding the year in which such report is submitted. 
(B)ActivitiesA description of the activities of each National Guard counterdrug school during the year preceding the year in which such report is submitted. 
(g)Authorization of Appropriations 
(1)In generalThere is hereby authorized to be appropriated for the Department of Defense for the National Guard for each of fiscal years 2006 through 2010, $30,000,000 for purposes of the National Guard counterdrug schools in such fiscal year. 
(2)ConstructionThe amount authorized to be appropriated by paragraph (1) for a fiscal year is in addition to any other amount authorized to be appropriated for the Department of Defense for the National Guard for such fiscal year. 
XNational Methamphetamine Information Clearinghouse Act of 2006 
1001.Short titleThis title may be cited as the National Methamphetamine Information Clearinghouse Act of 2006. 
1002.DefinitionsIn this title— 
(1)the term Council means the National Methamphetamine Advisory Council established under section 1003(b)(1); 
(2)the term drug endangered children means children whose physical, mental, or emotional health are at risk because of the production, use, or other effects of methamphetamine production or use by another person; 
(3)the term National Methamphetamine Information Clearinghouse or NMIC means the information clearinghouse established under section 1003(a); and 
(4)the term qualified entity means a State, local, or tribal government, school board, or public health, law enforcement, nonprofit, community anti-drug coalition, or other nongovernmental organization providing services related to methamphetamines. 
1003.Establishment of clearinghouse and advisory council 
(a)ClearinghouseThere is established, under the supervision of the Attorney General of the United States, an information clearinghouse to be known as the National Methamphetamine Information Clearinghouse. 
(b)Advisory Council 
(1)In generalThere is established an advisory council to be known as the National Methamphetamine Advisory Council. 
(2)MembershipThe Council shall consist of 10 members appointed by the Attorney General— 
(A)not fewer than 3 of whom shall be representatives of law enforcement agencies; 
(B)not fewer than 4 of whom shall be representatives of nongovernmental and nonprofit organizations providing services or training and implementing programs or strategies related to methamphetamines; and 
(C)1 of whom shall be a representative of the Department of Health and Human Services. 
(3)Period of appointment; vacanciesMembers shall be appointed for 3 years. Any vacancy in the Council shall not affect its powers, but shall be filled in the same manner as the original appointment. 
(4)Personnel matters 
(A)Travel expensesThe members of the Council shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Council. 
(B)No compensationThe members of the Council shall not receive compensation for the performance of the duties of a member of the Council. 
1004.NMIC requirements and review 
(a)In generalThe NMIC shall promote sharing information regarding successful law enforcement, treatment, environmental, prevention, social services, and other programs related to the production, use, or effects of methamphetamine and grants available for such programs. 
(b)ComponentsThe NMIC shall include— 
(1)a toll-free number; and 
(2)a website that provides a searchable database, which— 
(A)provides information on the short-term and long-term effects of methamphetamine use; 
(B)provides information regarding methamphetamine treatment and prevention programs and strategies and programs for drug endangered children, including descriptions of successful programs and strategies and contact information for such programs and strategies; 
(C)provides information regarding grants for methamphetamine-related programs, including contact information and links to websites; 
(D)allows a qualified entity to submit items to be posted on the website regarding successful public or private programs or other useful information related to the production, use, or effects of methamphetamine; 
(E)includes a restricted section that may only be accessed by a law enforcement organization that contains successful strategies, training techniques, and other information that the Council determines helpful to law enforcement agency efforts to identify or combat the production, use, or effects of methamphetamine; 
(F)allows public access to all information not in a restricted section; and 
(G)contains any additional information the Council determines may be useful in identifying or combating the production, use, or effects of methamphetamine.Thirty days after the website in paragraph (2) is operational, no funds shall be expended to continue the website methresources.gov. 
(c)Review of posted information 
(1)In generalNot later than 30 days after the date of submission of an item by a qualified entity, the Council shall review an item submitted for posting on the website described in subsection (b)(2)— 
(A)to evaluate and determine whether the item, as submitted or as modified, meets the requirements for posting; and 
(B)in consultation with the Attorney General, to determine whether the item should be posted in a restricted section of the website. 
(2)DeterminationNot later than 45 days after the date of submission of an item, the Council shall— 
(A)post the item on the website described in subsection (b)(2); or 
(B)notify the qualified entity that submitted the item regarding the reason such item shall not be posted and modifications, if any, that the qualified entity may make to allow the item to be posted. 
1005.Authorization of appropriationsThere are authorized to be appropriated— 
(1)for fiscal year 2007— 
(A)$500,000 to establish the NMIC and Council; and 
(B)such sums as are necessary for the operation of the NMIC and Council; and 
(2)for each of fiscal years 2008 and 2009, such sums as are necessary for the operation of the NMIC and Council. 
XIMiscellaneous provisions 
1101.Repeals 
(a)ActSection 710 is repealed. 
(b)Forfeiture assetsSection 6073 of the Assets Forfeiture Amendments Act of 1988 (21 U.S.C. 1509) is repealed. 
1102.Controlled Substances Act amendmentsSection 303(g)(2) of the Controlled Substances Act (21 U.S.C. 823(g)(2)) is amended— 
(1)in subparagraph (B)(iii), by striking except that the and inserting the following: unless, not sooner than 1 year after the date on which the practitioner submitted the initial notification, the practitioner submits a second notification to the Secretary of the need and intent of the practitioner to treat up to 100 patients. A second notification under this clause shall contain the certifications required by clauses (i) and (ii) of this subparagraph. The; and 
(2)in subparagraph (J)— 
(A)in clause (i), by striking thereafter and all that follows through the period and inserting thereafter.; 
(B)in clause (ii), by striking Drug Addiction Treatment Act of 2000 and inserting Office of National Drug Control Policy Reauthorization Act of 2006; and 
(C)in clause (iii), by striking this paragraph should not remain in effect, this paragraph ceases to be in effect and inserting subparagraph (B)(iii) should be applied by limiting the total number of patients a practitioner may treat to 30, then the provisions in such subparagraph (B)(iii) permitting more than 30 patients shall not apply, effective. 
1103.Report on law enforcement intelligence sharingNot later than 180 days after the date of enactment of this Act, the Director shall submit to Congress a report— 
(1)evaluating existing and planned law enforcement intelligence systems used by Federal, State, local, and tribal law enforcement agencies responsible for drug trafficking and drug production enforcement; and 
(2)addressing— 
(A)the current law enforcement intelligence systems used by Federal, State, local, and tribal law enforcement agencies; 
(B)the compatibility of such systems in ensuring access and availability of law enforcement intelligence to Federal, State, local, and tribal law enforcement; 
(C)the extent to which Federal, State, local, and tribal law enforcement are sharing law enforcement intelligence information to assess current threats and design appropriate enforcement strategies; and 
(D)the measures needed to ensure and to promote effective information sharing among law enforcement intelligence systems operated by Federal, State, local, and tribal law enforcement agencies responsible for drug trafficking and drug production enforcement. 
1104.Requirement for South American heroin strategy 
(a)In generalNot later than 90 days after the date of enactment of this Act, the Director, in coordination with the Secretary of State, shall submit to Congress a comprehensive strategy that addresses the increased threat from South American heroin, and in particular Colombian heroin, and the emerging threat from opium poppy grown in Peru and often intended for transit to Columbia for processing into heroin. 
(b)ContentsThe strategy submitted under subsection (a) shall include— 
(1)opium eradication efforts to eliminate the problem at the source to prevent heroin from entering the stream of commerce; 
(2)interdiction and precursor chemical controls; 
(3)demand reduction and treatment; 
(4)alternative development programs, including direct assistance to regional governments to demobilize and provide alternative livelihoods to former members of insurgent or other groups engaged in heroin, cocoa, or other illicit drug production or trafficking; 
(5)efforts to inform and involve local citizens in the programs described in paragraphs (1) through (4), such as through leaflets advertising rewards for information; and 
(6)an assessment of the specific level of funding and resources necessary to simultaneously address the threat from South American heroin and the threat from Colombian and Peruvian coca. 
(c)Treatment of classified or law enforcement sensitive informationAny content of the strategy submitted under subsection (a) that involves information classified under criteria established by an Executive order, or whose public disclosure, as determined by the Director or the head of any relevant Federal agency, would be detrimental to the law enforcement of national security activities of any Federal, foreign, or international agency, shall be presented to Congress separately from the rest of the strategy. 
1105.Model acts 
(a)In generalThe Director of the Office of National Drug Control Policy shall provide for or shall enter into an agreement with a non-profit corporation that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code to— 
(1)advise States on establishing laws and policies to address alcohol and other drug issues, based on the model State drug laws developed by the President’s Commission on Model State Drug Laws in 1993; and 
(2)revise such model State drug laws and draft supplementary model State laws to take into consideration changes in the alcohol and drug abuse problems in the State involved. 
(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $1,500,000 for each of fiscal years 2007 through 2011. 
1106.Study on iatrogenic addiction associated with prescription opioid analgesic drugs 
(a)In general 
(1)StudyThe Director of the Office of National Drug Control Policy shall request the Institute of Medicine of the National Academy of Sciences to enter into an agreement under which the Institute agrees to study certain aspects of iatrogenic addiction to prescription opioid analgesics included in schedules II and III of the Controlled Substances Act (21 U.S.C. 812). 
(2)Iatrogenic addictionIn this section, the term iatrogenic addiction means an addiction developed from the use of an opioid analgesic by an individual with no previous history of any addiction, who has lawfully obtained and used the drug for a legitimate medical purpose by administration from, or pursuant to the prescription or order of, an individual practitioner acting in the usual course of professional practice. 
(b)RequirementsThe study conducted pursuant to this section shall assess the current scientific literature to determine, if possible— 
(1)the rate of iatrogenic addiction associated with the appropriate use of prescription drugs described in subsection (a); 
(2)the impact of iatrogenic addiction associated with the appropriate use of prescription drugs described in subsection (a) on the individual, the prescriber, other patients, and society in general; 
(3)the comparative abuse liability of prescription drugs described in subsection (a) when used properly by the ultimate user for a legitimate medical purpose; and 
(4) 
(A)what types of prospective or retrospective studies should be undertaken to determine the rate of iatrogenic addiction associated with the appropriate use of the prescription drugs described in subsection (a); and 
(B)a feasible timeline for conducting and reporting such studies, should the current state of the scientific literature be insufficient to determine the rate, impact, and comparative abuse liability of prescription drugs described in subsection (a). 
(c)ReportNot later than 1 year after the date of enactment of this Act, the Director of the Office of National Drug Control Policy shall ensure that the agreement under subsection (a) provides for the submission of a report to the Congress on the status of the study conducted pursuant to this section. 
1107.Requirement for strategy to stop Internet advertising of prescription medicines without a prescriptionNot later than 120 days after the date of the enactment of this Act, the Director of the Office of National Drug Control Policy shall submit to Congress a strategy to stop advertisements that provide information about obtaining over the Internet drugs (as defined in section 702(3) of the Office of National Drug Control Policy Reauthorization Act of 1998) for which a prescription is required without the use of such a lawful prescription. 
1108.Requirement for study on diversion and inappropriate uses of prescription drugsNot later than 90 days after the date of enactment of this Act, the Director of the Office of National Drug Control Policy, in consultation with the Secretary of Health and Human Services, shall submit to Congress a report that includes a plan to conduct a study on the illegal diversion and inappropriate uses of prescription drugs, including the following: 
(1)Methods to utilize both public use surveys that are in existence as of the date of enactment of this Act and other surveys to provide appropriate baseline data on the natural history of diversion and abuse of prescription drugs that are included in schedules under the Controlled Substances Act to evaluate the extent and nature of potential problems with such use to guide corrective actions which may reduce such problems without unintentionally hindering access to these drugs for legitimate medical purposes. Specifically, other surveys to be considered are those that address the abuse of these substances on a regional or national basis, and those that address the diversion of these substances on a regional or national basis. 
(2)A scientifically based analysis of the relative contribution of both innate and acquired genetic factors, environmental factors, psychological factors, and drug characteristics that contribute to addiction to prescription drugs. 
1109.Requirement for Afghan Heroin Strategy 
(a)In generalNot later than 90 days after the date of the enactment of this Act, the Director of the Office of National Drug Control Policy shall submit to the Congress a comprehensive strategy that addresses the increased threat from Afghan heroin. 
(b)ContentsThe strategy shall include— 
(1)opium crop eradication efforts to eliminate the problem at the source to prevent heroin from entering the stream of commerce; 
(2)destruction or other direct elimination of stockpiles of heroin and raw opium, and heroin production and storage facilities; 
(3)interdiction and precursor chemical controls; 
(4)demand reduction and treatment; 
(5)alternative development programs; 
(6)measures to improve cooperation and coordination between Federal Government agencies, and between such agencies, agencies of foreign governments, and international organizations with responsibility for the prevention of heroin production in, or trafficking out of, Afghanistan; and 
(7)an assessment of the specific level of funding and resources necessary to significantly reduce the production and trafficking of heroin. 
(c)Treatment of classified or law enforcement sensitive informationAny content of the strategy that involves information classified under criteria established by an Executive order, or whose public disclosure, as determined by the Director or the head of any relevant Federal agency, would be detrimental to the law enforcement or national security activities of any Federal, foreign, or international agency, shall be presented to Congress separately from the rest of the strategy. 
1110.Requirement for Southwest Border Counternarcotics Strategy 
(a)In generalNot later than 120 days after the date of enactment of this Act, and every 2 years thereafter, the Director of National Drug Control Policy shall submit to the Congress a Southwest Border Counternarcotics Strategy. 
(b)PurposesThe Southwest Border Counternarcotics Strategy shall— 
(1)set forth the Government’s strategy for preventing the illegal trafficking of drugs across the international border between the United States and Mexico, including through ports of entry and between ports of entry on that border; 
(2)state the specific roles and responsibilities of the relevant National Drug Control Program agencies (as defined in section 702 of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1701)) for implementing that strategy; and 
(3)identify the specific resources required to enable the relevant National Drug Control Program agencies to implement that strategy. 
(c)Specific content related to drug tunnels between the united states and mexicoThe Southwest Border Counternarcotics Strategy shall include— 
(1)a strategy to end the construction and use of tunnels and subterranean passages that cross the international border between the United States and Mexico for the purpose of illegal trafficking of drugs across such border; and 
(2)recommendations for criminal penalties for persons who construct or use such a tunnel or subterranean passage for such a purpose. 
(d)Consultation with other agenciesThe Director shall issue the Southwest Border Counternarcotics Strategy in consultation with the heads of the relevant National Drug Control Program agencies. 
(e)LimitationThe Southwest Border Counternarcotics Strategy shall not change existing agency authorities or the laws governing interagency relationships, but may include recommendations about changes to such authorities or laws. 
(f)Report to congressThe Director shall provide a copy of the Southwest Border Counternarcotics Strategy to the appropriate congressional committees (as defined in section 702 of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1701)), and to the Committee on Armed Services and the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs and the Committee on Armed Services of the Senate. 
(g)Treatment of classified or law enforcement sensitive informationAny content of the Southwest Border Counternarcotics Strategy that involves information classified under criteria established by an Executive order, or whose public disclosure, as determined by the Director or the head of any relevant National Drug Control Program agency, would be detrimental to the law enforcement or national security activities of any Federal, State, local, or tribal agency, shall be presented to Congress separately from the rest of the strategy. 
1111.Requirement for Scientific Study of Mycoherbicide in Illicit Drug Crop Eradication 
(a)RequirementNot later than 90 days after the date of enactment of this Act, the Director of the Office of National Drug Control Policy shall submit to the Congress a report that includes a plan to conduct, on an expedited basis, a scientific study of the use of mycoherbicide as a means of illicit drug crop elimination by an appropriate Government scientific research entity, including a complete and thorough scientific peer review. The study shall include an evaluation of the likely human health and environmental impacts of mycoherbicides derived from fungus naturally existing in the soil. 
(b)StudyThe study required by this section shall be conducted in United States territory and not in any foreign country.  
1112.Requirement for Study of State Precursor Chemical Control Laws 
(a)StudyThe Director of National Drug Control Policy, in consultation with the National Alliance for Model State Drug Laws, shall conduct a study of State laws with respect to precursor chemical controls. 
(b)ReportNot later than 6 months after the date of the enactment of this Act, the Director of National Drug Control Policy shall submit a report to Congress on the results of the study under subsection (a), including— 
(1)a comparison of the State laws studied and the effectiveness of each such law; and 
(2)a list of best practices observed with respect to such laws. 
1113.Requirement for Study of Drug Endangered Children Programs 
(a)StudyThe Director of National Drug Control Policy shall conduct a study of methamphetamine-related activities that are conducted by different Drug Endangered Children programs administered by States. 
(b)ReportNot later than 6 months after the date of the enactment of this Act, the Director of National Drug Control Policy shall submit to Congress a report on the results of the study under subsection (a). Such report shall include— 
(1)an analysis of the best practices of the activities studied; and 
(2)recommendations for establishing a national policy to address drug endangered children, based on the Drug Endangered Children programs administered by States. 
(c)DefinitionsIn this section— 
(1)the term methamphetamine-related activity means any activity related to the production, use, or effects of methamphetamine; and 
(2)the term drug endangered children means children whose physical, mental, or emotional health are at risk because of the production, use, or effects of methamphetamine by another person. 
1114.Study on drug court hearings in nontraditional places 
(a)FindingCongress finds that encouraging drug courts and schools to enter into partnerships that allow students to see the repercussions of drug abuse by non-violent offenders may serve as a strong deterrent and promote demand reduction. 
(b)StudyThe Director of the Office of National Drug Control Policy shall conduct a study on drug court programs that conduct hearings in nontraditional public places, such as schools. At a minimum, the study shall evaluate similar programs in operation, such as the program operated in the Fourth Judicial District Drug Court, in Washington County, Arkansas. 
(c)RequirementAt the same time the President submits to Congress the National Drug Control Strategy due February 1, 2007, pursuant to section 706 of the Office of National Drug Control Policy Reauthorization Act of 1998, the President shall submit to Congress a report on the study conducted under subsection (b). The report shall include an evaluation of the results of the study and such recommendations as the President considers appropriate. 
(d)Demand ReductionIn this section, the term demand reduction has the meaning provided in section 702(1) of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1701(1)). 
1115.Report on tribal Government participation in HIDTA process 
(a)Report RequirementThe Director of the Office of National Drug Control Policy shall prepare a report for Congress on the representation of tribal governments in the High Intensity Drug Trafficking Areas Program and in high intensity drug trafficking areas designated under that Program. The report shall include— 
(1)a list of the tribal governments represented in the Program and a description of the participation by such governments in the Program; 
(2)an explanation of the rationale for the level of representation by such governments; and 
(3)recommendations by the Director for methods for increasing the number of tribal governments represented in the Program. 
(b)DeadlineThe report prepared under subsection (a) shall be submitted not later than 1 year after the date of the enactment of this Act. 
(c)DefinitionIn this section, the term High Intensity Drug Trafficking Areas Program means the program established under section 707 of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1706) 
1116.Report on school drug testing 
(a)Report RequirementThe Director of National Drug Control Policy shall prepare a report on drug testing in schools. The report shall include a list of secondary schools that have initiated drug testing from among those schools that have attended conferences on drug testing sponsored by the Office of National Drug Control Policy. 
(b)DeadlineNot later than 120 days after the date of the enactment of this Act, the Director of National Drug Control Policy shall submit to Congress the report required under subsection (a). 
1117.Report on ONDCP performance bonuses 
(a)Report RequirementThe Director of National Drug Control Policy shall prepare a report on performance bonuses at the Office of National Drug Control Policy. The report shall include a list of employees who received performance bonuses, and the amount of such bonuses, for the period beginning on October 1, 2004, and ending on the date of submission of the report. 
(b)DeadlineNot later than 120 days after the date of the enactment of this Act, the Director of National Drug Control Policy shall submit to Congress the report required under subsection (a). 
1118.Requirement for disclosure of Federal sponsorship of all Federal advertising or other communication materialsSection 712 is amended to read as follows: 
 
712.Requirement for disclosure of Federal sponsorship of all Federal advertising or other communication materials 
(a)RequirementEach advertisement or other communication paid for by the Office, either directly or through a contract awarded by the Office, shall include a prominent notice informing the target audience that the advertisement or other communication is paid for by the Office. 
(b)Advertisement or Other CommunicationIn this section, the term advertisement or other communication includes— 
(1)an advertisement disseminated in any form, including print or by any electronic means; and 
(2)a communication by an individual in any form, including speech, print, or by any electronic means.. 
1119.Awards for demonstration programs by local partnerships to coerce abstinence in chronic hard-drug users under community supervision through the use of drug testing and sanctionsAt the end of the Act, insert the following: 
 
716.Awards for demonstration programs by local partnerships to coerce abstinence in chronic hard-drug users under community supervision through the use of drug testing and sanctions 
(a)Awards RequiredThe Director shall make competitive awards to fund demonstration programs by eligible partnerships for the purpose of reducing the use of illicit drugs by chronic hard-drug users living in the community while under the supervision of the criminal justice system. 
(b)Use of Award AmountsAward amounts received under this section shall be used— 
(1)to support the efforts of the agencies, organizations, and researchers included in the eligible partnership; 
(2)to develop and field a drug testing and graduated sanctions program for chronic hard-drug users living in the community under criminal justice supervision; and 
(3)to assist individuals described in subsection (a) by strengthening rehabilitation efforts through such means as job training, drug treatment, or other services. 
(c)Eligible Partnership DefinedIn this section, the term eligible partnership means a working group whose application to the Director— 
(1)identifies the roles played, and certifies the involvement of, two or more agencies or organizations, which may include— 
(A)State, local, or tribal agencies (such as those carrying out police, probation, prosecution, courts, corrections, parole, or treatment functions); 
(B)Federal agencies (such as the Drug Enforcement Agency, the Bureau of Alcohol, Tobacco, Firearms, and Explosives, and United States Attorney offices); and 
(C)community-based organizations; 
(2)includes a qualified researcher; 
(3)includes a plan for using judicial or other criminal justice authority to administer drug tests to individuals described in subsection (a) at least twice a week, and to swiftly and certainly impose a known set of graduated sanctions for non-compliance with community-release provisions relating to drug abstinence (whether imposed as a pre-trial, probation, or parole condition or otherwise); 
(4)includes a strategy for responding to a range of substance use and abuse problems and a range of criminal histories; 
(5)includes a plan for integrating data infrastructure among the agencies and organizations included in the eligible partnership to enable seamless, real-time tracking of individuals described in subsection (a); 
(6)includes a plan to monitor and measure the progress toward reducing the percentage of the population of individuals described in subsection (a) who, upon being summoned for a drug test, either fail to show up or who test positive for drugs. 
(d)Reports to Congress 
(1)Interim reportNot later than June 1, 2009, the Director shall submit to Congress a report that identifies the best practices in reducing the use of illicit drugs by chronic hard-drug users, including the best practices identified through the activities funded under this section. 
(2)Final reportNot later than June 1, 2010, the Director shall submit to Congress a report on the demonstration programs funded under this section, including on the matters specified in paragraph (1). 
(e)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $4,900,000 for each of fiscal years 2007 through 2009.. 
1120.Policy relating to syringe exchange programsSection 703(a) (21 U.S.C. 1702(a)) is amended by adding at the end the following: 
 
When developing the national drug control policy, any policy of the Director relating to syringe exchange programs for intravenous drug users shall be based on the best available medical and scientific evidence regarding their effectiveness in promoting individual health and preventing the spread of infectious disease, and their impact on drug addiction and use. In making any policy relating to syringe exchange programs, the Director shall consult with the National Institutes of Health and the National Academy of Sciences.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
